DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the newly added claim limitations to claim 1. This argument is not persuasive because the claim language is broad with respect to positioning of the intermediate boundary. The prior art still applies to claim 1 with a different interpretation of the intermediate boundary. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Akiyoshi et al. (US 2015/0137633).
In re claim 1, Akiyoshi, in figures 1-6, discloses a rotor comprising: a rotor core (10); and a cover (11) disposed above the rotor core, wherein the cover comprises a body portion (83) and a plurality of wing portions (84) formed above the body portion, wherein the wing portion is disposed between an outer boundary (82), which is a circular curve, and an inner boundary (80), which is a circular curve, wherein the wing portion comprises an inside portion (sloped height portion) and an outside portion (constant height portion with sloped portion; vertical line in figure 3 on each wing shows the point between inside and outside portions), wherein the inside portion includes a first inlet angle at a first point and a first outlet angle at a second point, wherein the 

    PNG
    media_image1.png
    636
    520
    media_image1.png
    Greyscale


In re claim 2, Akiyoshi, in figures 1-6, discloses that front and rear wings (11a and 11c) have different positioning (as seen in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi et al. (US 2015/0137633).
With respect to claim 15, the prior art does not explicitly discuss the claimed radius values or the inlet/outlet angles. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determined the best ranges for the radius and inlet/outlet angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 19-20 and 98-99, applicant has not disclosed any criticality for the claimed limitations.
 Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837